DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
On pages 15-16 of the Applicant’s Response, Applicant argues with respect to claims 3, 5, 7, 13, 15, 17 that Candelore fails to disclose utilizing a PID (MPEG or otherwise) to activate or initiate the recording of a user or viewer reaction. Applicants have not claimed the invention of a PID or an MPEG PID, but rather the utilization of such to facilitate the embedded tagging of particular content so that a user reaction is recorded. 
It is noted that the claims generally recite wherein the embedded tag comprises a packet (MPEG or otherwise) identifier. In this case, Candelore discloses a system in which Packet Identifiers (PIDs) of an MPEG compliant video stream are utilized to identify objectionable content or scenes within the video stream. Using the PIDs to identify objectionable content, the system can replace objectionable scenes with scenes that are more appropriate for younger viewers ([0033]-[0034], [0096]-[0097], Fig. 12). In other words, Candelore teaches that it was known in the art to utilize PIDs to identify content of interest within a video stream. Moreover, even if the claim recited to facilitate recording viewer reaction, the Examiner notes that Blong discloses a trigger signal to explicitly identify a segment of media content during which the user reaction is to be captured. Additionally, the trigger signal may be determined based on processing the media content ([0039]-[0040]). Therefore, the combination of Blong and Candelore 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 11-12, 14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Blong et al. (US Pub. 2016/0366203) in view of Newell (US Pub. 2012/0185887), herein referenced as Blong and Newell, respectively.
Regarding claim 1, Blong discloses “A system for recording reaction to viewed a video (Figs. 1-2), the system comprising: 
at least one display adapted to present a digital video comprising at least one video segment associated with a tag … wherein the … tag embedded in the video identifies the video segment as likely to generate a significant viewer reaction and provides information indicative of the duration of the identified video segment ([0017]-
at least one camera adapted to record images of at least one individual situated to watch the at least one video monitor ([0018], [0074], [0077], Fig. 5A, i.e., video capture component to capture user reaction information); 
a memory adapted to store digital video information ([0026]-[0027], [0057], [0067], Figs. 3-4); and 
at least one processor adapted to: detect the … tag associated with the at least one video segment as the at least one video segment is being presented upon the at least one video display ([0010]-[0013], [0036]-[0040], Figs. 1-3, i.e., detecting trigger signals associated with media segments); 
activate the camera, in response to the detection of the … tag, to record video during for the duration of the at least one video segment ([0036]-[0040], Fig. 4, i.e., a trigger signal identifies a segment of media content during which the user reaction information is to be captured); 
store the at least one video segment and the video recorded by the camera during the at least one video segment in the memory ([0068], i.e., storing a recording of the user action information and the media content); 
combine the at least one video segment and the video recorded by the camera during the at least one video segment to create a composite video; and store the composite video in the memory.” ([0068], [0070], Fig. 4, i.e., reaction monitoring device 
Blong teaches that a trigger signal may be determined based on processing the media content ([0040]), however Blong fails to explicitly disclose a tag embedded in the video.
Newell teaches the technique of embedding a tag in the video ([0012], [0017], [0020], Fig. 1, i.e., an event capture trigger is embedded in one or more of the video streams 104).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of embedding a tag in the video as taught by Newell, to improve the captured viewer reaction system of Blong for the predictable result of allowing content providers to insert capture triggers that a viewer cannot perceive ([0020]). 
Regarding claim 2, Blong discloses “wherein the composite video comprises at least one of the following: a split screen simultaneously displaying the at least one video segment and the video recorded by the camera during the at least one video segment; a picture-in-picture comprising the video recorded by the camera during the at least one video segment displayed as a picture-in-picture upon the at least one video segment; and a picture-in-picture comprising the at least one video segment displayed as a picture-in- picture upon the video recorded by the camera during the at least one video segment.” ([0068], [0078], Fig. 5D, i.e., the media content and the captured user reaction may be presented side-by-side)
claim 4, Blong discloses “wherein the at least one camera is an integral component of at least one of the following: the at least one display; and a set-top box.” ([0012], [0018]-[0019], Figs. 1-2, Fig. 5A).
Regarding claim 6, Blong discloses “wherein the… tag associated with the at least one video segment was applied based upon at least one of the following: human review of the digital video by a human; and analysis of the digital video by an automated system.” ([0039]-[0042], i.e., the reaction monitoring device may receive user input of a segment identifier that identifies a start time and/or a stop time of the media content between which the user reaction information is to be capture. The user that inputs the segment identifier may be a content creator that created the media content. Additionally, the reaction monitoring device may determine a trigger signal based on processing the media content).
	Regarding claim 11, Blong discloses “A method for recording reaction to viewed a video in a system comprising: at least one display adapted to present a digital video comprising at least one video segment associated with a tag… wherein the … tag identifies the video segment as likely to generate a significant viewer reaction and provides information indicative of the duration of the identified video segment ([0017]-[0018], [0036]-[0039], Figs. 1-2, i.e., receiving one or more trigger signals to capture user reaction. Additionally, reaction monitoring device may receive user input of a segment identifier that identifies a start time and/or stop time of the media content between which the user reaction information is to be captured); 

a memory adapted to store digital video information ([0026]-[0027], [0057], [0067], Figs. 3-4); and 
at least one processor adapted: the method comprising the steps of: detecting the … tag associated with the at least one video segment as the at least one video segment is being presented upon the at least one video display ([0010]-[0013], [0036]-[0040], Figs. 1-3, i.e., detecting trigger signals associated with media segments); 
activating the camera, in response to the detection of the … tag, to record video during for the duration of the at least one video segment ([0036]-[0040], Fig. 4, i.e., a trigger signal identifies a segment of media content during which the user reaction information is to be captured); 
storing the at least one video segment and the video recorded by the camera during the at least one video segment in the memory ([0068], i.e., storing a recording of the user action information and the media content); 
combining the at least one video segment and the video recorded by the camera during the at least one video segment to create a composite video; and storing the composite video in the memory.” ([0068], [0070], Fig. 4, i.e., reaction monitoring device 220 may form the linked content by combining the captured user reaction information and the media content into a single item of media content, such as a single video clip).
embedded in the video.
Newell teaches the technique of embedding a tag in the video ([0012], [0017], [0020], Fig. 1, i.e., an event capture trigger is embedded in one or more of the video streams 104).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of embedding a tag in the video as taught by Newell, to improve the captured viewer reaction system of Blong for the predictable result of allowing content providers to insert capture triggers that a viewer cannot perceive ([0020]). 
Regarding claim 12, claim 12 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 2.
Regarding claim 14, claim 14 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 4.
Regarding claim 16, claim 16 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 6.



Claims 3, 5, 7, 13, 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Blong in view of Newell and in further view of Candelore et al. (US Pub. 2006/0130119), herein referenced as Candelore.
	Regarding claim 3, the combination fails to explicitly disclose “wherein the … tag comprises a packet identifier.”

	Regarding claim 5, Blong fails to explicitly disclose “wherein the … tag associated with the at least one video segment comprises an MPEG packet identifier.”
	Candelore teaches the technique of providing wherein the… tag associated with the at least one video segment comprises an MPEG packet identifier ([0033]-[0034], [0096]-[0097], Fig. 12, i.e., a program includes multiple PIDs to identify scenes). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the tag associated with the at least one video segment comprises an MPEG packet identifier as taught by Candelore, to improve the captured viewer reaction system of Blong for the predictable result of utilizing an established and accurate method to identify content in an MPEG compliant media stream. 
	Regarding claim 7, claim 7 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 3. 
Regarding claim 13, claim 13 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 3.
claim 15, claim 15 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 5.
Regarding claim 17, claim 17 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 3.

Claims 8-10, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Blong in view of Newell, and in further view of Lang et al. (US Pub. 2014/0096167), herein referenced as Lang.
	Regarding claim 8, the combination fails to explicitly disclose “wherein the processor is further adapted to generate a visual indicator upon the at least one display video indicative of the creation of the composite video.”
	Lang teaches the technique of generating a visual indicator upon the at least one display video indicative of the creation of the … video ([0043], [0047]-[0051], Figs. 3-8, 10-11, i.e., once a recipient records a response video, the recipient can select a thumbnail and add their response video). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of generating a visual indicator upon the at least one display video indicative of the creation of the … video as taught by Lang, to improve the captured viewer reaction system of Blong for the predictable result of providing users with the option to select an accompanying thumbnail to represent their video. 
	Regarding claim 9, the combination fails to explicitly disclose “wherein the visual indicator comprises at least one of the following: a preview of the video recorded by the camera; and a prompt for enabling the sharing of the … video via a network.”

	Regarding claim 10, the combination fails to explicitly disclose “wherein the prompt comprises a list of at least one recipient with which the … video can be shared.”
	Lang teaches the technique of providing wherein the prompt comprises a list of at least one recipient with which the … video can be shared ([0043], [0047]-[0051], Figs. 3-8, 10-11, i.e., the user can select who should receive the video from a list of contacts). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the prompt comprises a list of at least one recipient with which the … video can be shared as taught by Lang, to improve the captured viewer reaction system of Blong for the 
	Regarding claim 18, claim 18 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 8.
	Regarding claim 19, claim 19 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 9.
	Regarding claim 20, claim 20 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 10.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        March 2, 2022